DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the election of species filed on 12/1/2022.

Election/Restrictions
Applicant’s election without traverse of Species B, claims 16-22 and 30-35 with newly submitted claims 36-42, in the reply filed on 12/1/2022 is acknowledged.
The non-elect claims 23-29 are cancelled hereby in the reply filed on 12/1/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Re. claim 30: The phrase “performing a first wet etch into the first magnetic layer” as recited in line 10 renders the claim vague and indefinite. According to the limitation as recited in line 6, the first magnetic layer is repeatedly deposited overlying the first pattern enhancement layer. It is unclear as to whether the first magnetic layer is the repeatedly deposited first magnetic layer or a single first magnetic layer. Clarification is required.
	Re. claim 31: The phrase “the second magnetic layer is deposited overlying the second pattern enhancement layer” as recited in lines 3 and 4 renders the claim vague and indefinite. According to the limitation as recited in line 15 of claim 30, the second magnetic layer is repeatedly deposited overlying the second ESL. It is unclear as to whether the second magnetic layer is the repeatedly deposited second magnetic layer or a single second magnetic layer. Clarification is required.
	Re. claim 32: : The phrase “the first wet etch etches the first magnetic layer” as recited in lines 1 and 2 renders the claim vague and indefinite. According to the limitation as recited in line 6 of claim 30, the first magnetic layer is repeatedly deposited overlying the first pattern enhancement layer. It is unclear as to whether the first magnetic layer is the repeatedly deposited first magnetic layer or a single first magnetic layer. Clarification is required.
	Re. claim 36: The phrase “performing a first wet etch into the first magnetic layer” as recited in line 8 renders the claim vague and indefinite. According to the limitation as recited in line 4, the first magnetic layer is repeatedly deposited overlying the first pattern enhancement layer. It is unclear as to whether the first magnetic layer is the repeatedly deposited first magnetic layer or a single first magnetic layer. Clarification is required.
	Re. claim 38: The phrase “performing a second wet etch into the second magnetic layer” as recited in line 5 renders the claim vague and indefinite. According to the limitation as recited in line 3 of claim 37, the second magnetic layer is repeatedly deposited overlying the second ESL. It is unclear as to whether the second magnetic layer is the repeatedly deposited second magnetic layer or a single second magnetic layer. Clarification is required.

Allowable Subject Matter
Claims 16-22 are allowed.
Claims 30-42 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL D KIM/Primary Examiner, Art Unit 3729